Citation Nr: 1645331	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-25 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a skin tag (originally claimed as a third nipple), to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board notes that the Veteran has filed a February 2016 notice of disagreement with regard to a January 2016 RO decision denying an evaluation in excess of 70 percent for his service-connected posttraumatic stress disorder and also denying entitlement to a total disability rating for compensation purposes based on individual unemployability.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement in a February 2016 letter to the Veteran and is currently processing the notice of disagreement.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for bilateral hearing loss disability and service connection for a skin tag (originally claimed as a third nipple) are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss; although the Veteran filed a timely notice of disagreement with respect to that decision and a statement of the case was issued, he failed to perfect his appeal to the Board.

2.  Evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss was received, but not until after the expiration of the appeal period.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Generally, a claim that has been denied in a final RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The RO initially denied service connection for a bilateral hearing loss disability in a June 2005 rating decision based on its determination that there was no competent evidence of record that his current bilateral hearing loss disability was related to his active duty service.  In other words, the RO found that a nexus did not exist between the Veteran's current bilateral hearing loss disability and his active service.  Although the Veteran filed a timely notice of disagreement with respect to that decision and a statement of the case was issued, he did not perfect his appeal to the Board and did not submit any additional pertinent evidence within the appeal period.

At the time of the June 2005 decision, the relevant evidence of record included the Veteran's service treatment records, a number of statements in support of his claim, the report of an April 2005 VA audiology examination, treatment records dated from September 1998 through July 2004 from the Veteran's private physician, B. H., M.D., and a July 2004 statement from Dr. B. H.

Evidence added to the record since the June 2005 rating decision includes, in pertinent part, additional statements from the Veteran further detailing his exposure to acoustic trauma during service as well as VA Fast Letter 10-35 (Sept. 2, 2010), which provides a Duty Military Occupational Specialty Noise Exposure Listing, and which reflects that the Veteran's MOS of metal worker (also described as a welder) is shown to have a high probability of exposure to hazardous noise during service.

The Board finds the above noted evidence to be new and material because it is not cumulative or redundant of the evidence previously of record and tends to show that the Veteran's bilateral hearing loss disability may have been caused by active service.  Accordingly, reopening of the claim for service connection for bilateral hearing loss disability is warranted.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a bilateral hearing loss disability is granted.


REMAND

Bilateral Hearing Loss

In several statements from the Veteran he has indicated that he underwent a hearing test at the VA Medical Center (VAMC) located in Shreveport, Louisiana as early as 1997.  There are no VA treatment records from the Shreveport VAMC associated with the evidence before the Board, and there is no indication that the RO has requested these records.  The record also reflects the Veteran has claimed he sought treatment at the Houston VAMC, to include the Outpatient Center (OPC) located in Lufkin, Texas.  While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from the Shreveport and Houston VAMCs and any associated OPCs.

Following receipt of the above-referenced evidence, an addendum medical opinion, to be provided by an audiologist, must be obtained which considers the newly received evidence.

Skin Tag

In June 2012, the Veteran filed a claim for service connection for a "third nipple."  He claimed that it appeared approximately nine months after he came home from Vietnam and that it had not bothered him until recently.  He believes it was caused by his exposure to Agent Orange.  The Veteran's personnel records reflect he served in the Republic of Vietnam from January 1969 to January 1970, and therefore, he is presumed to have been exposed to herbicides, such as Agent Orange.  In a July 2014 letter, the Veteran indicated that the third nipple was not a nipple after all and was only a skin tag that looked like a nipple.  He reported that he would have it removed on his next wellness visit.

The Veteran has not been afforded an examination with respect to this claimed disability.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If any outstanding treatment records received on remand trigger VA's duty to provide the Veteran with an examination, the originating agency must ensure he is afforded one and that an adequate medical opinion is obtained regarding the etiology of his claimed disability.

Finally, the Board notes that although the Veteran resides in Texas, in August 2015 he indicated that he wished for any VA examinations to be scheduled at the Shreveport VAMC rather than at the Houston VAMC because the Shreveport facility is closer to his home.  Therefore, if an examination is required on remand, it must be scheduled in accordance with the Veteran's wishes.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from the Shreveport and Houston VAMCs as well as any OPCs associated with those VAMCs.

2.  If warranted on the basis of evidence received while the case is in remand status, an addendum medical opinion from an audiologist must be obtained which considers the newly received evidence.  All relevant evidence of record must be made available to and reviewed by the audiologist designated to provide the opinion.

Following a review of the record, and with consideration of the Veteran's lay statements of record, the audiologist should provide an opinion concerning the following:

Whether there is a 50 percent or better probability that any bilateral hearing loss disability found began in or is otherwise etiologically related to the Veteran's active service.

A complete rationale for all opinions expressed must be provided.  If the audiologist is unable to provide any required opinion, he or she should explain why.  If the audiologist cannot provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the audiologist should identify the additional information that is needed.

3.  If warranted on the basis of evidence received while the case is in remand status, the Veteran should be provided a VA examination at the VAMC located in Shreveport, Louisiana to determine the nature and etiology of his claimed skin tag.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the claimed skin tag (or skin disability resembling a skin tag) is etiologically related to the Veteran's active service, to include as due to Agent Orange exposure.

The examiner is informed that if he or she provides a negative opinion, it may not be solely based on the fact skin tags (or any skin disability resembling a skin tag) are not on the list of diseases presumptively associated with Agent Orange exposure.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


